Impact of tourism in coastal regions (short presentation)
- The next item is a brief presentation of the report by Mrs Madeira on behalf of the Committee on Regional Development, on the regional development aspects of the impact of tourism in coastal regions.
rapporteur. - (PT) Mr President, ladies and gentlemen, I am very pleased to be here before you explaining the work carried out by everyone on this own-initiative report. In my view, and in the view of everyone who helped to develop this report, it is clear that we have done our work. I must thank everyone, particularly the shadow rapporteurs from the various political groups who tried so hard to achieve compromises with a future; the regional development staff, who are always ready to help, not least Miguel Tell Cremades and Elisa Daffarra; the staff of the Socialist Group in the European Parliament, Lila and Petrus, and also the European Commission. The latter, represented as always by the various Directorates-General which such a wide-ranging report involves, constantly and closely monitored our work and made a major effort to ensure a successful outcome. I must also give my sincere thanks to my whole office, particularly Joana Benzinho, on behalf of a more harmonious and structured development for the coastal regions and for tourism in the European Union.
The European Union's 27 Member States account for more than 89 000 kilometres of coastline. This offers a wide variety of highly specific characteristics which, depending on the location, are marked by cosmopolitanism, such as in the cities of Lisbon, Copenhagen or Stockholm, or by the difficulties of being peripheral or outermost regions, such as the Algarve, Liguria, the Canary Islands or Madeira, which struggle to maintain a connection with the major cities or suffer from accelerated desertification. In one way or another, everyone identifies with the concept of coastline and coastal regions and experiences the advantages and disadvantages associated with them every day.
According to available data, by 2010 approximately 75% of humanity will live in coastal regions. Given the links and relations between them, we define these regions as the first 50 kilometres in a straight line inland from the coastline. These are regions, and not maritime strips. They lack the integrated view which they so desperately need and to which our ancestors also subscribed. It is here where a whole population descends, in search of opportunities and economic synergies and, in many cases, with the sole expectation that these will revolve around tourism. That is why the clear need for a pragmatic and integrated view of the impact of tourism on coastal regions took hold in our minds and led us to start work.
In the current financial crisis in which the impact on the real economy is becoming increasingly difficult to overcome, tourism seems to be a sector with huge potential to be severely affected either directly or indirectly. Those regions which are totally or heavily dependent for their development on tourism are seeing their businesses threatened and are facing the future with uncertainty, particularly as tourism is not currently one of the competences of the European Union. However, integrated measures can and must be adopted, and the spirit imbuing the Treaty of Lisbon reflects this idea. However, waiting for the Treaty to enter into force before acting would be to wait for the time when we can cry over spilt milk.
Tourism as it stands at the moment and the fragile situation of those regions which depend on it require us to act urgently and effectively. The fact that these regions are structurally dependent on tourism as a creator of jobs, albeit often seasonal ones, and an employer of intensive labour cannot be forgotten in a context of pressure on urban areas and unemployment. This report, which we are now putting before you here, was already very opportune and urgent when the Committee on Regional Development decided to prepare it. Now it has become what must be regarded as a priority for the European Commission and for the European Council. We must give priority to the countless initiatives included in this report, together with those already developed by other institutions, which it expressly supports, in line with the measures included in the Commission's emergency plan. Among these I must highlight the revision of the Globalisation Adjustment Fund, through which the issues associated with this sector and the impact it is suffering at the moment must clearly be tackled.
It is vital to ensure the development of new segments of the economy in these coastal regions, thus ensuring their social and environmental sustainability and promoting real integration among the various sectoral policies, such as the maritime sector, transport, energy, cohesion instruments already on the ground, the new quality product policy included in the revision of the common agricultural policy, as announced in the Health Check report, and new tourism products in these coastal regions, bearing in mind their crucial contribution to the European economy. The adoption of an appropriate holistic view with regard to this policy must become reality as quickly as possible in the European Union.
To conclude, Mr President, only the clear integration of these instruments and rapid and effective action involving all stakeholders on the ground can guarantee that we will have a sustainable coastal tourism sector, with a real future, in the European Union.
Member of the Commission. - (CS) Mr President, ladies and gentlemen, I would like to thank the rapporteur, Mrs Madeira, for the report and to congratulate her on the quality and significance of her work: the coastal regions are very important for the EU since a considerable proportion of economic activity is concentrated in these areas.
The report moreover provides an all-round approach to tourism in the coastal regions as it includes issues such as the marine and coastal environments, sea transport, employment in the coastal regions, support for small and medium-sized enterprises and support for fishing. It confirms the need for a strong and integrated maritime policy for the European Union, which the European Commission has been working on since 2005 and which emphasises the connections between regional policy, territorial cohesion and maritime policy.
In order to give the policy a concrete form, the Commission adopted in October 2007 the action plan for an integrated maritime policy, which is gradually being applied. Some of the steps which the Commission is implementing at the moment are a direct reaction to the problems and demands expressed in the report, especially:
1) Based on the demands for full transparency in financing for the coastal regions a database of the projects supported from various Community funds will be created by the autumn of 2009. I would like to mention here that the quality and completeness of this database will depend on the readiness of the regions to provide information;
2) Strengthening inter-regional cooperation in tourism in the coastal regions. The programme INTERREG IVC enables the creation of a network of regions in connection with the 30 priority themes, of which 2 are related to maritime matters, including tourism. For your information, a second invitation has been issued to submit proposals within the framework of the IVC programme up to the middle of January 2009. I am inviting the coastal regions to submit projects for creating networks aimed at ensuring the submission and implementation of well-proven procedures within the framework of the coastal regions.
I am delighted to say that the report also clearly acknowledges the favourable impact of EU cohesion policy on the development of coastal regions. The 2007-2013 programme period presents many real opportunities for these regions and provides a framework for European technical and financial support for their development plans. Thanks to the current definition of the cohesion policy the coastal regions are able to invest in the development of their shoreline areas and islands, as the policy prioritises investments in harbours, maritime research, energy obtained from coastal sources, maritime heritage and of course coastal tourism. Outside the main season in particular tourism can help to make up for locally reduced levels in fishing, agriculture, heavy industry and transport.
I would like, however, to mention that it is up to the coastal regions to select the best projects for improving the competitiveness of their economy and for supporting sustainable tourism at a local level. I would like to mention that the Commission is taking very concrete steps aimed at reducing the seasonal nature of activities in the area of tourism, such as the pilot project 'European Destinations of Excellence' (EDEN). One of the aims of this initiative is to help establish a more regular flow in numbers of tourists and to direct them towards non-traditional destinations with the aim of supporting all European countries and regions.
In conclusion, allow me to thank the rapporteur for the good work she has produced in the report, and to note that tourism has a positive effect on coastal regions provided it is properly controlled from the perspective of sustainability.
In this context I am delighted to tell you that based on the interest expressed in the report of Mrs Madeira, the Commission will be able to organise discussions on topics related to tourism in coastal areas within the framework of the conference to mark European Maritime Day, which will take place on 19 and 20 May 2009. Allow me to take this opportunity to invite MEPs to participate in the decentralisation of activities connected with Maritime Day 2009 which the Commission fully supports.
- The debate is closed.
The vote will take place on Tuesday 16 December 2008.
Written statements (Rule 142)
in writing. - A significant part of the European population lives in the coastal regions. Most do not realise that the European mainland coast stretches for almost 90000 km. The development of sustainable tourism as opposed to seasonal tourism has to be encouraged. It is only through product diversification and alternative forms of tourism such as business, conference, cultural, medical, sport, agricultural, language and sea related tourism that this can be achieved.
Promoting traditional coastal tourism however remains a priority. In my country we are endeavouring to increase the size and quantity of sand beaches. Unfortunately to date this has been approached in an amateurish fashion. Dumping sand on existing beaches or creating new sandy beaches without undertaking the necessary infrastructural works is just a waste of resources. Extending or creating sandy beaches has been taking place in many other countries and territories for years. The difference is that it was approached firstly by putting into place the necessary infrastructural works to accumulate sand naturally and prevent its erosion. And in this context one additional and important aspect which appears to be lacking in relation to current proposals to Malta's largest sandy beach l-Ghadira - is respect and sensitivity to the immediate environment.
in writing. - It is a known fact that the economy in many coastal regions of the EU is highly dependent on tourism. In order to ensure that future generations can also benefit from our beautiful beaches and coastal countryside, we must however become active. The sustainability and future of our coastal areas is not self-evident, environmental degradation and wrong planning cause severe harm to coastal regions. We must avoid the excessive construction of housing and hotels and must ensure that any such construction goes hand in hand with an improvement to the infrastructure, in particular the sewage and waste management systems. Simply put, we must do our utmost to preserve and protect coastal regions. One option is to foster programmes focused on eco-tourism and to launch a better system of best practices among coastal regions. One thing that becomes obvious is that we must prevent any environmental pollution. In particular, I am very much concerned about oil plants and similar facilities which cause a severe risk to our coastal regions. I thus call upon all Member States to ensure that such facilities match the latest available technologies and do not cause any environmental danger to the fragile ecosystems of our coastal regions.
The impact of tourism on coastal regions is important from the perspective of territorial, economic and social cohesion, a fact which the mid-term review of the 2007-2013 budget will have to take into account.
Romania has a significant coastal region on the Black Sea, as do Bulgaria, Ukraine and Turkey also.
Taking this reality as a starting point, combined with the fact that the mouths of the rivers flowing into the sea should also be taken into consideration, we need the integrated national tourism plan designed specifically for this region to set as its objectives both sustainable tourism and a better quality of life at local level.
The Romanian national authorities, along with regional and local authorities, will give priority to the use of structural funds for developing sustainable tourism in the coastal region of the Black Sea. Cooperation and synergy at a regional level are absolutely vital for this, with cooperation including the application of European policy instruments.
An integrated approach is necessary as part of the Community's policies on cohesion, transport, energy, social welfare, health, agriculture, the sea and fishing, but above all on the environment, with the aim being to create synergy and avoid conflicting measures.
Tourism offers significant potential for social and economic development, as well as for social and territorial cohesion. We need to bear in mind the special geographical features of the coastal regions. Their development depends to a considerable extent on the revenues generated from the activities associated with proximity to the sea, estuary or delta areas, as well as from tourism, fishing and transport.
In general, coastal regions can only be accessible if there is an efficient, modern transport infrastructure available. I believe that it is important for Member States to devise specific strategies and initiate concrete actions for developing tourism in coastal regions, taking into account the special nature of the surrounding environment and with a view to protecting it.
Member States need to diversify their tourist services according to the specific features of each region (culture, sport, seaside resort, history) in order to reduce the negative impact of the seasonal tourism.
I would recommend that in order to develop tourism, Member States should use structural funds not only for regional development, but also for economic competitiveness and renewal.